 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                       UNITED STATES DISTRICT COURT
11
                     CENTRAL DISTRICT OF CALIFORNIA
12

13   CALIFORNIA IRONWORKERS           ) CASE NO. CV 08-04609 AG (Ex)
     FIELD PENSION TRUST;             )
14   CALIFORNIA IRONWORKERS           ) RENEWAL OF JUDGMENT
15   FIELD WELFARE PLAN;              )
     CALIFORNIA FIELD IRON            )
16   WORKER VACATION TRUST            )
17   FUND; CALIFORNIA FIELD IRON      )
     WORKERS APPRENTICESHIP           )
18   TRAINING AND JOURNEYMAN          )
19   RETRAINING FUND; CALIFORNIA      )
     AND VICINITY FIELD IRON          )
20   WORKERS ANNUITY FUND;            )
21   CALIFORNIA FIELD IRON            )
     WORKERS ADMINISTRATIVE           )
22   TRUST; CALIFORNIA FIELD          )
23   IRONWORKERS LABOR                )
     MANAGEMENT COOPERATIVE           )
24   TRUST FUND; and IRONWORKERS      )
25   WORKERS’ COMPENSATION            )
     TRUST,                           )
26                                    )
27             Plaintiffs,            )
        v.                            )
28                                    )1
                                   -1-OF JUDGMENT
                             RENEWAL
     GILMORE STEEL, INC.,                   )
 1                                          )
 2                    Defendant.            )
                                            )
 3                                          )
                                            )
 4                                          )
                                            )
 5
                                            )
 6                                          )
                                            )
 7                                          )
 8

 9        The Application of Judgment Creditors for Renewal of Judgment, originally
10   entered by this Court on November 24, 2008, has been considered upon GOOD CAUSE
11   APPEARING, it is ordered that:
12        Judgment Creditors, CALIFORNIA IRONWORKERS FIELD PENSION
13   TRUST; CALIFORNIA IRONWORKERS FIELD WELFARE PLAN; CALIFORNIA
14   FIELD IRON WORKER VACATION TRUST FUND; CALIFORNIA FIELD IRON
15   WORKERS APPRENTICESHIP TRAINING AND JOURNEYMAN RETRAINING
16   FUND; CALIFORNIA AND VICINITY FIELD IRON WORKERS ANNUITY FUND;
17   CALIFORNIA       FIELD      IRON       WORKERS   ADMINISTRATIVE        TRUST;
18   CALIFORNIA FIELD IRONWORKERS LABOR MANAGEMENT COOPERATIVE
19   TRUST FUND; and IRONWORKERS WORKERS’ COMPENSATION TRUST., shall
20   have a Renewal of Judgment against Judgment Debtor, GILMORE STEEL, INC.
21        Renewal of money judgment against GILMORE STEEL, INC.:
22              a. Total Judgment                             $83,153.92
23              b. Costs after Judgment                       $419.50
24              c. Subtotal (a. and b.)                       $83,573.42
25              d. Credits after Judgment                     $24,639.89
26              e. Subtotal (d. from c.)                      $58,933.53
27

28
                                                2
                                     -2-OF JUDGMENT
                               RENEWAL
 1               f. Interest after Judgment                          $5,869.52
 2               g. Fee for filing renewal application               $0.00
 3               h. Total renewed Judgment (e., f., and g.)          $64,803.05
 4

 5         This Renewal of Judgment extends the period of enforceability of the Judgment
 6   until 10 years from the date of the Application for Renewal was filed.
 7

 8   DATED: October 29, 2018                  Clerk, by /s/ Evelyn Synagogue , Deputy
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
                                      -3-OF JUDGMENT
                                RENEWAL
